Citation Nr: 1010282	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO. 07-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for scar, left deltoid, secondary to malignant 
melanoma surgery.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from February 1978 through 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appeals of the issues of entitlement 
to service connection for left-sided hearing loss, and 
entitlement to an increased initial evaluation for right-
sided hearing loss were perfected, however, the Veteran 
withdrew these appeals at the December 2009 Travel Board 
Hearing. See hearing transcript at page 2. The Board, 
therefore, does not have jurisdiction over these issues and 
they are not discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking an initial rating increase for his 
service-connected scar, left deltoid, secondary to malignant 
melanoma surgery. He was initially service connected at a 
noncompensable rate, but that rating was increased to 10 
percent. 
See April 2006 and October 2007 rating decisions. He is 
presently seeking an initial rating in excess of 10 percent.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings 
may be "staged." Id.

The Veteran's current rating is under diagnostic code (DC) 
7833-7804. DC 7833 instructs the Board to rate malignant 
melanoma as scars (DC's 7801, 7802, 7803, 7804, or 7805), 
disfigurement of the head, face or neck (DC 7800), or 
impairment of function (under the appropriate body system). 
38 C.F.R. § 4.118, DC 7833 (2009). The RO awarded a 10 
percent rating under DC 7804, which pertains to scars, 
superficial, painful on examination. Thus, the RO has 
recognized that the Veteran's service-connected scar is 
painful. There does not appear, however, to be any 
assessment, by the RO or VA examiner, as to limitation of 
function.

At his December 2009 Travel Board Hearing, the Veteran 
reported that he has a decreased range of motion of his left 
arm, has a hard time holding tools, cannot keep a pen in his 
hand, has damaged muscle tissue, has trouble sleeping on his 
left side, and has pain from the top of his shoulder to the 
tip of his fingers. See hearing transcript at pages 3-4.

A review of the only VA examination on the record shows that 
it does not apparently adequately describe the current 
severity of the Veteran's disability. The March 2006 VA 
examination report does not describe any of the above-
referenced symptoms. The examiner actually stated that there 
was "no apparent limitation in motion or function caused by 
the scar."  

The VA examination report and the Veteran's sworn testimony 
are clearly inconsistent. Thus, the Board finds that a new 
and updated VA examination is warranted to determine the 
current severity of the Veteran's disability, including any 
limitation of function caused by the service-connected scar.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination 
of his service-connected scar, left 
deltoid, secondary to malignant melanoma 
surgery. The examiner is asked to report 
on the current severity of this 
disability, including all limitation of 
function caused by the disability. The 
examiner should obtain a complete 
description of symptoms the Veteran 
associates with the scar, and the various 
symptoms reported at the December 2009 
Travel Board hearing (specifically pages 4 
through 12) should be discussed in the 
examination report and all skin, muscle, 
neurologic, orthopedic, and other 
appropriate findings should be clear in 
the report.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


